                                          Case 3:20-cv-02731-VC Document 301 Filed 06/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN MENDEZ-BAROCIO,                             Case No. 20-cv-03558-EJD (PR)
                                                       Plaintiff,
                                   8
                                                                                          JUDICIAL REFERRAL FOR THE
                                                 v.                                       PURPOSE OF DETERMINING
                                   9
                                                                                          RELATIONSHIP
                                  10     WILLIAM BARR, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Vince Chhabria for consideration of whether the case is related to Angel de Jesus

                                  15   Zepeda-Rivas, et al., v. David Jennings, et al., Case No. 3:20-cv-02731-VC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 6/1/2020

                                  18

                                  19
                                                                                                  EDWARD J. DAVILA
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
